DETAILED ACTION
This Office Action is in response to the applicant's application filed July 21st, 2020. In virtue of this communication, claims 1-21 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 17 are objected to because of the following informalities: 
at line 2 of claim 6 the limitation “the plurality of power supplies” should be changed to --the plurality of external power supplies-- for consistency in the claim; 
at line 12 of claim 17 the limitation “the light-emitting device” should be changed to --the light-emitting device package-- for consistency in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0256680 A1; hereinafter Liu) in view of Plank et al (US 2007/0228516 A1; hereinafter Plank).

With respect to claim 1, Liu discloses a device in at least Figs. 1-7 comprising: 
a packaging substrate 30 having a top surface and a bottom surface (see Figs. 2, 4-6, and paragraphs 33, 34, 43, 44); 
a hybridized device (1 attached to 40) having a bottom surface on the top surface of the packaging substrate 30 (see Figs. 2, 3, 5, and paragraphs 32, 34-37), the hybridized device (1 attached to 40) comprising: 
a silicon backplane 40 comprising a plurality of input/output (I/O) pins (where 46 and 48 connect to the top of 40) (see Figs. 2, 3, and paragraphs 35, 36, 41, 43; note 40 comprises silicon; also see paragraph 80 of the instant application), and 
a light-emitting diode (LED) array 1 having a bottom surface on a top surface of the silicon backplane 40 (see Figs. 1A, 2, 3, 5-7, and paragraphs 18, 29, 32, 34, 35; 1 includes multiple pixels); and
a plurality of conductive connectors (46 and 48) electrically coupled between the top surface of the hybridized device (1 attached to 40) and the top surface of the packaging substrate 30 (see Figs. 2 and 3 and paragraphs 41, 43).
Liu does not explicitly disclose a plurality of passive components on the top surface of the packaging substrate.
Plank discloses a device in at least Figs. 1 and 2 comprising a plurality of passive components (40, 42) on a top surface of a packaging substrate 30 (see Figs. 1 and 2, Abstract, and paragraphs 66-69, 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to further comprise a plurality of passive components on the top surface of the packaging substrate as taught by Plank because arranging the series resistors on a printed circuit board surprisingly results in far better adjustment of the LED chips as regards their light emission. The light-emitting diode chips can therefore be operated closer to their limiting value, with the result that the luminous efficiency increases overall and the through-curing result is thus improved (see Plank: paragraph 11; a resistor is a passive component).

With respect to claim 2, the combination of Liu and Plank discloses the device of claim 1.
The combination does not explicitly disclose wherein the plurality of passive components are within 10 mm of at least one of the plurality of I/O pins.
However, Liu discloses in paragraph 45 that mount 40 may be, for example, at least 200 μm thick in some embodiments and no more than 300 μm thick in some embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of passive components of the combination of Liu and Plank would be within 10 mm of at least one of the plurality of I/O pins because the disclosed size of the mount 40 of Liu is much smaller than the claimed size and the separation of components in the device of Liu and Plank would obviously be within the same order of magnitude of disclosed dimensions (see MPEP 2144 I). 
Further note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 3, the combination of Liu and Plank discloses the device of claim 1, wherein the hybridized device (1 attached to 40) is on a central region of the top surface of the packaging substrate 30 (see Liu: Fig. 2 and paragraphs 34, 35) and the plurality of passive components (40, 42 of Plank) surround the hybridized device (1 attached to 40) on the top surface of the packaging substrate 30 (see Plank: Figs. 1 and 2 and paragraphs 66-69; also see Liu: Fig. 2 and paragraphs 32, 34-37).

With respect to claim 5, the combination of Liu and Plank discloses the device of claim 1, wherein each of the plurality of I/O pins corresponds to one of a plurality of digital interfaces or one of a plurality of external power supplies (see Plank: Figs. 1, 2, and paragraph 73; note wires 48, 50 supply power to the LED chips).

With respect to claim 7, the combination of Liu and Plank discloses the device of claim 1, wherein the packaging substrate 30 is a multiple layer circuit board (see Liu: Fig. 2 and paragraphs 33-35, 41, 43, 46, 47; 30 understood to be a multiple layer circuit board as it has plural insulating and conductive layers).

With respect to claim 10, the combination of Liu and Plank discloses the device of claim 7, wherein a bottom layer of the multiple layer circuit board (30 of Liu) comprises a plurality of conductive pads (35-37 of Liu), at least some of the plurality of conductive pads being electrically coupled to a respective one of the plurality of passive components (40, 42 of Plank) by a through-circuit board connector (embedded electrical paths) (see Liu: Fig. 2 and paragraphs 43, 46, 47; also see Plank: Figs. 1 and 2 and paragraphs 66-69).

With respect to claim 11, the combination of Liu and Plank discloses the device claim 7, further comprising a metal member 32 embedded in the packaging substrate 30, extending through all layers of the multiple layer circuit board 30, and having a top surface thermally coupled to a bottom surface of the hybridized device (1 attached to 40) (see Liu: Figs. 2 and 3 and paragraphs 34, 35, 44).

With respect to claim 12, Liu discloses a device in at least Figs. 1-7 comprising: 
a hybridized device (1 attached to 40) comprising: 
a silicon backplane 40 comprising a plurality of input/output (I/O) pins (where 46 and 48 connect to the top of 40) (see Figs. 2, 3, and paragraphs 35, 36, 41, 43; note 40 comprises silicon; also see paragraph 80 of the instant application), and 
a light-emitting diode (LED) array 1 having a bottom surface on a top surface of the silicon backplane 40 (see Figs. 1A, 2, 3, 5-7, and paragraphs 18, 29, 32, 34, 35; 1 includes multiple pixels); and 
a packaging substrate 30, a bottom surface of the hybridized device (1 attached to 40) being on a top surface of the packaging substrate 30 (see Figs. 2, 3, 5, and paragraphs 32, 34-37), the packaging substrate 30 comprising: 
a plurality of contacts (38, 39) on the top surface (see Fig. 2 and paragraphs 43, 46), and 
a plurality of conductive connectors (46 and 48) electrically coupled between the I/O pins (where 46 and 48 connect to the top of 40) and the plurality of contacts 38, 39 (see Fig. 2 and paragraphs 41, 43).
Liu does not explicitly disclose a plurality of passive components on the top surface [of the packaging substrate], or at least a first group of the plurality of contacts corresponding to a first external power supply and a second group of the plurality of contacts corresponding to a second external power supply.
Plank discloses a device in at least Figs. 1, 2, 6 and 7 comprising a plurality of passive components (40-43) on a top surface of a packaging substrate 30, at least a first group of a plurality of contacts (31, 32; at top of Fig. 6) corresponding to a first external power supply and a second group of a plurality of contacts (33, 34; at bottom of Fig. 6) corresponding to a second external power supply (see Figs. 1, 2, 6, 7, Abstract, and paragraphs 73, 76, 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to further comprise a plurality of passive components on the top surface [of the packaging substrate] wherein at least a first group of the plurality of contacts corresponding to a first external power supply and a second group of the plurality of contacts corresponding to a second external power supply as taught by Plank because arranging the series resistors on a printed circuit board surprisingly results in far better adjustment of the LED chips as regards their light emission. The light-emitting diode chips can therefore be operated closer to their limiting value, with the result that the luminous efficiency increases overall and the through-curing result is thus improved (see Plank: paragraph 11; a resistor is a passive component). Additionally, the configuration of the first and second external power supplies would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).

With respect to claim 13, the combination of Liu and Plank discloses the device of claim 12, wherein a first group of the plurality of passive components (40, 41) for the first external power supply is adjacent the first group of the plurality of contacts (31, 32; at top of Fig. 6) and a second group of the plurality of passive components (42, 43) for the second external power supply is adjacent the second group of the plurality of contacts (33, 34; at bottom of Fig. 6) (see Plank: Figs. 6, 7, Abstract, and paragraphs 73, 76, 77).

With respect to claim 14, the combination of Liu and Plank discloses the device of claim 12, wherein a third group of the plurality of contacts (wires connecting LEDs 12-14 and 58) corresponds to a third external power supply 58 (see Plank: Figs. 6, 7, Abstract, and paragraphs 73, 76, 77).

With respect to claim 17, Liu discloses a device in at least Figs. 1-7 comprising: 
a control board 70 having a plurality of top contacts (74, 76) on a top surface of the control board 70 (see Fig. 5 and paragraphs 47); and 
a light-emitting device package (1 and 40 attached to 30) (see Figs. 2, 3, 5, and paragraph 32) comprising: 
a hybridized device (1 attached to 40) on a top surface of a packaging substrate 30 (see Figs. 2, 3, 5, and paragraphs 32, 34-37), 
a plurality of bottom contacts (35, 36) on a bottom surface of the packaging substrate 30 (see Figs. 2, 5, and paragraphs 43, 46, 47), 
a plurality of vias (embedded electrical paths) electrically coupled between the top surface of the packaging substrate 30 and the plurality of bottom contacts (35, 36) on the bottom surface of the packaging substrate 30 (see Figs. 2, 5, and paragraphs 43, 46, 47), and 
a plurality of conductive connectors (46 and 48) electrically coupled between a top surface of the hybridized device (1 attached to 40) and the top surface of the packaging substrate 30 (see Figs. 2 and 3 and paragraphs 41, 43), 
the light-emitting device package (1 and 40 attached to 30) mounted on the control board 70 with the bottom contacts (35, 36) on the light-emitting device package (1 and 40 attached to 30) electrically coupled to the top contacts on the control board 70 (see Figs. 2, 3, 5, and paragraphs 43, 47).
Liu does not explicitly disclose a plurality of passive components on the top surface of the packaging substrate and as such that the plurality of vias are electrically coupled between the plurality of passive components.
Plank discloses a device in at least Figs. 6, and 7 comprising a plurality of passive components (40-43) on a top surface of a packaging substrate 30 such that a plurality of vias (plated-through holes) are electrically coupled between the plurality of passive components (40-43) (see Figs. 1, 2, 6, 7, Abstract, and paragraphs 73, 76, 77; note plated-through holes electrically coupled to 40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to further comprise a plurality of passive components on the top surface of the packaging substrate such that as the plurality of vias are electrically coupled between the plurality of passive components taught by Plank because arranging the series resistors on a printed circuit board surprisingly results in far better adjustment of the LED chips as regards their light emission. The light-emitting diode chips can therefore be operated closer to their limiting value, with the result that the luminous efficiency increases overall and the through-curing result is thus improved (see Plank: paragraph 11; a resistor is a passive component). Additionally, it is well known in the art that conductor tracks that extend on the printed circuit board or a printed circuit board using multilayer technology or conductor tracks that run at any desired point of the height of the printed circuit board via plated-through holes are interchangeable and equally possible conductor configurations the selection of which would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).

Claims 4, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0256680 A1; hereinafter Liu) in view of Plank et al (US 2007/0228516 A1; hereinafter Plank) as applied to claims 1 or 17 above, and further in view of Wang et al. (US 2019/0371229 A1; hereinafter Wang).

With respect to claim 4, the combination of Liu and Plank discloses the device of claim 1, wherein the LED array 1 is a monolithic array (see Liu: Figs. 1A, 2, and paragraphs 18, 29, 32; 1 includes multiple pixels), 
The combination does not disclose the monolithic array comprising 20,000 or more plurality of light-emitting segments spaced 20 µm or less apart. However, Liu does disclose wherein each pixel has a width of 5 microns (see Liu: paragraph 24).
Wang discloses an LED display in at least Fig. 7 comprising a monolithic array comprising 20,000 or more plurality of light-emitting segments spaced 20 µm or less apart (see Fig. 7 and paragraphs 51, 52, 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Liu and Plank so that the monolithic array comprises 20,000 or more plurality of light-emitting segments spaced 20 µm or less apart as taught by Wang because such a configuration is well known in the art and the monolithic array of the combination of Liu and Plank could be optimized to be in the claimed range with predictable results. Additionally, Wang teaches that such a configuration provides a high-resolution display that overcomes limitations of the current pick and place technology (see Wang: paragraphs 52, 53).
Further note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 18, the combination of Liu and Plank discloses the device of claim 17, wherein the hybridized device (1 attached to 40) comprises a silicon backplane 40 and a monolithic array 1 on the silicon backplane 40 (see Figs. 1A, 2, 3, 5-7, and paragraphs 18, 29, 32, 34-36; note 1 includes multiple pixels and 40 comprises silicon).
The combination does not disclose the monolithic array comprising 20,000 or more plurality of light-emitting segments spaced 20 µm or less apart.
Wang discloses an LED display in at least Fig. 7 comprising a monolithic array comprising 20,000 or more plurality of light-emitting segments spaced 20 µm or less apart (see Fig. 7 and paragraphs 51, 52, 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Liu and Plank so that the monolithic array comprises 20,000 or more plurality of light-emitting segments spaced 20 µm or less apart as taught by Wang because such a configuration is well known in the art and the monolithic array of the combination of Liu and Plank could be optimized to be in the claimed range with predictable results. Additionally, Wang teaches that such a configuration provides a high-resolution display that overcomes limitations of the current pick and place technology (see Wang: paragraphs 52, 53).
Further note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 19, the combination of Liu, Plank, and Wang discloses the device of claim 18, wherein the silicon backplane 40 comprises a plurality of input and output (I/O) pins (where 46 and 48 connect to the top of 40) each corresponding to one of a plurality of digital interfaces to the control board or one of a plurality of external power supplies on the control board 70 (see Liu: Figs. 2, 3, 5, and paragraphs 35, 36, 41, 43; and Plank: Figs. 1, 2, and paragraphs 73; note wires 48, 50 supply power to the LED chips; also see paragraph 80 of the instant application).

Allowable Subject Matter
Claims 6, 8, 9, 15, 16, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or fairly suggest the following limitations in combination with the remaining limitations called for in each of the claims:
wherein the plurality of passive components includes at least one de-coupling capacitor corresponding to each of the plurality of power supplies, at least one resistor for setting an LED current and a crystal for setting a frequency for at least one of the plurality of digital interfaces, as called for in claim 6;
wherein a top layer of the multiple layer circuit board comprises the plurality of passive components and an analog ground, and a layer of the multiple layer circuit board below the top layer comprises a digital ground plane, as called for in claim 8;
wherein another layer of the multiple layer circuit board below the top layer comprises control signal routing, as called for in claim 9;
wherein the first external power supply is an LED power supply, the second external power supply is an analog power supply and the third external power supply is a digital power supply, as called for in claim 15;
wherein a third group of the plurality of passive components for the third external power supply is adjacent the third group of the plurality of contacts, as called for in claim 16;
wherein the plurality of passive components include at least one de-coupling capacitor corresponding to each of the plurality of external power supplies, at least one resistor for setting an LED current and a crystal for setting a frequency for at least one of the plurality of digital interfaces, as called for in claim 20; and
wherein the packaging substrate is a multiple layer circuit board having a first layer comprising the plurality of passive components and an analog ground, a second layer comprising control signal routing between the silicon backplane and the control board, and a third layer comprising a digital ground plane, as called for in claim 21.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each of the references teach a similar hybridized device structure: US 20190131208 A1 and US 20200098729 A1.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829           
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829